Order of August 9, 1957 denying defendant’s motion for summary judgment unanimously affirmed on the law, without costs. In an action to recover for personal injuries alleged to have been caused by defendant’s negligence, the existence of an order of preclusion against the plaintiff does not make available to defendant summary judgment under rule 113 of the Rules of Civil Practice. Order of October 18, 1957 modifying and resettling the order of preclusion to extend further the time for plaintiff to serve her bill of particulars, unanimously reversed on the law and on the facts, and in the exercise of discretion, with $20 costs and disbursements to the appellant, and the cross motion denied, with $10 costs. On this record no adequate reason was presented for the inordinate delay of plaintiff in serving a proper -bill of particulars in compliance with defendant’s *988demand or in failing to move for an extension of time at an earlier date.
Concur— Botein, P. J., Breitel, Babin, Frank and Stevens, JJ.